Citation Nr: 1600155	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  11-08 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for cervical spine degenerative joint disease


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1965 to December 1968 and active from January 1979 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2010, the Board remanded the Veteran's claims to provide a statement of the case for four issues.  The Veteran in response limited his appeal to only the issue of an increased rating for his cervical spine disability.  However, as discussed below, he has since withdrawn his appeal of that issue.  As such, the Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

In a January 2012 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claim for an increased rating for cervical spine degenerative joint disease.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for an increased rating for cervical spine degenerative joint disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in a January 2012 statement, the Veteran expressly withdrew his appeal with regard to the issue of entitlement to an increased rating for cervical spine degenerative joint disease prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.


ORDER

The appeal of the claim of entitlement to increased rating for cervical spine degenerative joint disease is dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


